Citation Nr: 0523938	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-16 461A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





REMAND

The veteran served on active duty from May 1982 to November 
1991.  He had service in the Army National Guard from 
November 1991 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied service connection 
for diabetes mellitus and arthritis.

In April 2002, the veteran appointed AMVETS as a 
representative in accordance with the provisions of 38 C.F.R. 
§ 20.602.  Nevertheless, after the veteran filed his appeal 
in May 2004, AMVETS withdrew from further representation.  
This was done on August 25, 2004, one day prior to 
certification of the appeal by the RO to the Board.  
38 C.F.R. § 20.608(a) (2004).  

It does not appear that the representative provided the 
veteran written notice of the withdrawal as required by 
regulation.  Id.  Consequently, further action is required to 
ensure that the veteran is made aware of the withdrawal and 
that he is given opportunity to appoint another 
representative.  This is required because he must be afforded 
the right to full representation at every stage of the 
appeal.  38 C.F.R. § 20.600 (2004).  In this case, it does 
not appear that the veteran was aware that his appointed 
representative did not intend to represent him at the RO.  

The Board also notes that the veteran contends that his 
current diabetes mellitus had its onset during military 
service in either 1988 or 1989, and that it caused him to 
develop arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Certain diseases, including diabetes mellitus, may be 
presumed incurred or aggravated in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

A review of the claims file reflects, and the veteran has 
argued, that service medical records prior to September 1, 
1991 have been reviewed by the RO and are contained in the 
claims file, but records prepared subsequent to that time, to 
specifically include records prepared during his period of 
National Guard service, are absent.  

Service medical records, dated from February to November 
1993, submitted by the State of Illinois Department of 
Veteran Affairs in Kankakee, Illinois, are contained in the 
claims file.  Nevertheless, because of the possible 
application of the presumption set forth above, the Board 
finds that a search should again be made for records that may 
have been prepared within a year of the veteran's separation 
from active service, or following any period of qualifying 
active duty for training.

In view of the above, this matter is REMANDED to the RO for 
the following actions:
1.  The veteran should be instructed, in 
writing, that AMVETS has withdrawn as his 
representative.  He should be given 
opportunity to appoint another 
representative, and any appointed 
representative should be given 
opportunity to assist the veteran in his 
appeal.

2.  The RO should contact the National 
Personnel Records Center, the veteran's 
reserve unit(s), and the Great Lakes 
Naval Hospital, if necessary, to 
determine whether any copies of the 
veteran's service medical records 
prepared since September 1991 are 
available.  The veteran should also be 
afforded an opportunity to 


supply any additional medical records 
that he may have in his possession, or to 
obtain lay evidence of incurrence or 
aggravation of disease.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his diabetes mellitus or arthritis since 
service discharge in November 1991.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

4.  The RO should undertake any 
additional evidentiary development deemed 
warranted based on newly received 
evidence.  If any benefit sought is not 
granted, the veteran and any duly 
appointed representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

